Citation Nr: 1336910	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  06-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

2. Entitlement to a rating in excess of 20 percent for residuals of an injury to the right knee.

3.  Entitlement to rating in excess of 10 percent for chondromalacia of the left knee.

4.  Entitlement to a rating in excess of 20 percent for low back pain with muscle spasm.

5.  Entitlement to an initial rating in excess of 30 percent for depression/anxiety.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to December 1980 and from July 1981 to July 1984.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2005 and February 2007 rating decisions by the RO.  In November 2008, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In February 2009, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  In addition to the issues listed on the title page, the Board also remanded the issue of entitlement to service connection for tinnitus.  Subsequently, in a December 2009 rating decision, the RO granted service connection for tinnitus, thus satisfying that part of the appeal in full.  As such, the only issues remaining on appeal are the ones listed on the title page.

In reviewing the Veteran's appeal for increased ratings, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that throughout the entire period of appeal, the Veteran has been in receipt of a TDIU.  As such, the Board finds that Rice is not applicable to the current appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed in connection with the current claims.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran last underwent VA compensation and pension examination for her service-connected psychiatric disability in August 2009.  Over the intervening four years, the evidence suggests that her anxiety may have worsened.  Under these circumstances, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran last underwent VA compensation and pension examination for her service-connected low back disability in September 2009.  The examiner indicated that while the Veteran experienced daily severe pain, there was no radiation of pain.  However, a VA treatment record from November 2010 reflects that the Veteran had lower back pain with sciatic radicular symptoms radiating to her feet.  This evidence suggests that there has been an increase in the Veteran's symptoms.  Additionally, the November 2010 treatment record suggests that there is a neurological component to her service-connected low back disability.  As such, the Veteran should be afforded updated VA spine examination(s) of sufficient detail to allow for appropriate application of the Schedule for Rating Disabilities.

The Veteran last underwent VA compensation and pension examination for her bilateral knee disabilities in January 2010.  Unfortunately, a review of the examination report indicates that it is insufficient for rating purposes.  For example, at one point, the examiner recorded that the Veteran experienced instability of both of her knees.  However, later in the examination report, the examiner wrote that the Veteran had no instability of either knee.  The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  As such, to properly rate both of the Veteran's service-connected knee disorders, clarification is needed regarding the objective presence (or lack thereof) of instability in each knee.

The January 2010 VA examiner also reported that the Veteran experienced pain with active motion of both knees, but the report does not reflect at which point the pain objectively begins.  Further, the examiner stated that the Veteran experienced additional limitations following repetitions of range of motion of both knees, but there is no indication of the extent of those additional limitations.  The Board emphasizes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Veteran should be afforded another VA examination which properly reports the amount of functional loss of motion of the Veteran's bilateral knees due to pain and other DeLuca factors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all outstanding VA medical records pertaining to the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the AMC/RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO must arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.  In particular, the examiner must discuss the Veteran's sciatic nerve involvement, if any.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intevertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

The examiner should also describe all pertinent symptomatology associated with the Veteran's left and right knee disorders and should provide the following information:  

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected left and right knee (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d. The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the left and right knee.

4.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for increased ratings based on a de novo review of the record.  The AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



